                 Case 21-12012-abl         Doc 5     Entered 04/21/21 14:11:11           Page 1 of 2

NVB 1007−1 (Rev. 8/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                         BK−21−12012−abl
                                                                CHAPTER 7
 PARNELL SR COLVIN


                                    Debtor(s)                   NOTICE OF INCOMPLETE
                                                                AND/OR DEFICIENT FILING




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 4/21/21. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


SCHEDULES, STATEMENTS AND CERTIFICATIONS:

   *      The following schedules, required pursuant to Fed. R. Bankr. P. 1007 and LR 1007, were not filed with
          the Voluntary Petition:
            *       Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
            *       Summary of Your Assets and Liabilities and Certain Statistical Information (28 U.S.C. Section
                    159) (Official Form 106Sum)
            *       Schedule A/B: Property (Official Form 106A/B)
            *       Schedule C: Property You Claim as Exempt (Official Form 106C)
            *       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            *       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            *       Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
            *       Schedule H: Your Codebtors (Official Form 106H)
            *       Schedule I: Your Income (Official Form 106I)
            *       Schedule J: Your Expenses (Official Form 106J)
   *      The Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107), required
          pursuant to Fed. R. Bankr. P. 1007(b) and (c), was not filed with the Voluntary Petition.
   *      The Statement of Intention for Individuals Filing Under Chapter 7 (Official Form 108), required pursuant
          to Fed. R. Bankr. P. 1007(b)(2) and 11 U.S.C. Section 521(a)(2), was not filed with the Voluntary
          Petition.


LIST OF CREDITORS:

   *      The Verification of Creditor Matrix, required pursuant to Fed. R. Bankr. P. 1008, was not filed with the
          list of creditors.


STATEMENT OF SOCIAL SECURITY NUMBER/TAX IDENTIFICATION NUMBER:
                 Case 21-12012-abl       Doc 5      Entered 04/21/21 14:11:11           Page 2 of 2

   *    Pursuant to Fed. R. Bankr. P. 1007(f), the debtor(s) has failed to file a verified Statement About Your
        Social Security Numbers (Official Form 121).


STATEMENT OF CURRENT MONTHLY INCOME AND MEANS TEST CALCULATION − INDIVIDUALS
ONLY:

   *    The Chapter 7 Statement of Your Current Monthly Income and/or Statement of Exemption from
        Presumption of Abuse Under Section 707(b)(2) and/or Chapter 7 Means Test Calculation (Forms
        122A−1, 122A−1Supp and 122A−2), required pursuant to Fed. R. Bankr. P. 1007(b)(4) and (c), were not
        filed at the same time as the Voluntary Petition.


CERTIFICATION OF CREDIT COUNSELING:

   *    The Voluntary Petition does not indicate that credit counseling was obtained by the debtor(s), and the
        Certificate of Credit Counseling and any Debt Repayment Plan pursuant to Fed. R. Bankr. P. 1007 and
        11 U.S.C. Section 521(b) was not filed.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.



Dated: 4/21/21


                                                           Mary A. Schott
                                                           Clerk of Court
